DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendments filed on November 22, 2021.
Claims 1, 3-12 and 14-20 are pending.
Claims 1, 3, 12 and 14 have been amended.
Claims 2 and 13 have been canceled.

Response to Amendment
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-12 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
Claims 1 and 12 recite for a plurality of software applications: identifying a first group of the plurality of software applications as being subject to currency management; identifying a second group of the plurality of software applications as not being subject to currency management; for a first software application of the first group: identifying a first dependency by using at least a source code repository corresponding to the first software application; determining that a first version corresponds to the first dependency; determining that a second version corresponding to the first dependency 
The limitation of for a plurality of software applications: identifying a first group of the plurality of software applications as being subject to currency management, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper. For example, “identifying” in the context of this claim encompasses the user manually identifying a first group of the plurality of software applications as being subject to currency management. The limitation of identifying a second group of the plurality of software applications as not being subject to currency management, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper. For example, 
This judicial exception is not integrated into a practical application.  In particular, the claims recites additional elements – a network interface, a processor and/or a memory. The computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a network interface, a processor and/or a memory amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 3 and 14 recite displaying information representing: the first software application, the second software application, the first version corresponding to the first dependency, the second version corresponding to the first dependency, the third 
This judicial exception is not integrated into a practical application. In particular, the claims recites additional elements – displaying information representing: the first software application, the second software application, the first version corresponding to the first dependency, the second version corresponding to the first dependency, the third version corresponding to the second dependency, a priority for currency update of the first software application, and a priority for currency update of the second software application. The “displaying” does nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and output or storing the data.  See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of displaying information representing: the first software application, the second software application, the first version corresponding to the first dependency, the second version corresponding to the first dependency, the third version corresponding to the second dependency, a priority for currency update of the first software application, and a priority for currency update of the second software application amount to gathering data and/or outputting data which cannot provide an inventive concept. Mere instructions to apply 
Claims 4 and 15 recite for the first software application of the first group: identifying all dependencies by using at least the source code repository corresponding to the first software application; determining all versions corresponding to all the dependencies; and displaying information representing all the versions and all the dependencies.
The limitation of for the first software application of the first group: identifying all dependencies by using at least the source code repository corresponding to the first software application, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper. For example, “identifying” in the context of this claim encompasses the user manually identifying all dependencies by using at least the source code repository corresponding to the first software application. The limitation of determining all versions corresponding to all the dependencies, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper. For example, “determining” in the context of this claim encompasses the user manually determining all versions corresponding to all the dependencies. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but 
This judicial exception is not integrated into a practical application.  In particular, the claims recites additional elements – displaying information representing all the versions and all the dependencies. The “displaying” does nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and output or storing the data.  See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of displaying information representing all the versions and all the dependencies amount to gathering data and/or outputting data which cannot provide an inventive concept. The claim is not patent eligible.
Claims 5 and 16 recite for the first software application of the first group:
identifying a total number of dependencies by using at least the source code repository corresponding to the first software application; and displaying information representing the total number of dependencies for the first software application.
The limitation of for the first software application of the first group: identifying a total number of dependencies by using at least the source code repository corresponding to the first software application, as drafted, is a process that, under its 
This judicial exception is not integrated into a practical application.  In particular, the claims recites additional elements – displaying information representing the total number of dependencies for the first software application. The “displaying” does nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and output or storing the data.  See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of displaying information representing the total number of dependencies for the first software application amount to gathering data and/or outputting data which cannot provide an inventive concept. The claim is not patent eligible.
Claims 6 and 17 recite for the first group of the plurality of software applications:
identifying a total number of software applications having the first version that corresponds to the first dependency; and displaying information representing the total number of software applications in the first group having the first version that corresponds to the first dependency.
The limitation of for the first group of the plurality of software applications:
identifying a total number of software applications having the first version that corresponds to the first dependency, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper. For example, “identifying” in the context of this claim encompasses the user manually identifying a total number of software applications having the first version that corresponds to the first dependency. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claims recites additional elements – displaying information representing the total number of software applications in the first group having the first version that corresponds to the first dependency. The “displaying” does nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and output or storing the data.  See MPEP 2106.05(g). Accordingly, these additional 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of displaying information representing the total number of software applications in the first group having the first version that corresponds to the first dependency amount to gathering data and/or outputting data which cannot provide an inventive concept. The claim is not patent eligible.
Claims 7 and 18 recite for the first group of the plurality of software applications: identifying a total number of software applications having the first dependency; and

displaying information representing the total number of software applications in the first group having the first dependency.
The limitation of for the first group of the plurality of software applications: identifying a total number of software applications having the first dependency, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper. For example, “identifying” in the context of this claim encompasses the user manually identifying a total number of software applications having the first dependency. If a claim limitation, under its broadest 
This judicial exception is not integrated into a practical application.  In particular, the claims recites additional elements – displaying information representing the total number of software applications in the first group having the first dependency. The “displaying” does nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and output or storing the data.  See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of displaying information representing the total number of software applications in the first group having the first dependency amount to gathering data and/or outputting data which cannot provide an inventive concept. The claim is not patent eligible.
Claims 8 and 19 recite for the first group of the plurality of software applications: identifying names of all the software applications having the first dependency; and
displaying information representing the names of all the software applications having the first dependency.
The limitation of for the first group of the plurality of software applications: identifying names of all the software applications having the first dependency, as 
This judicial exception is not integrated into a practical application.  In particular, the claims recites additional elements – displaying information representing the names of all the software applications having the first dependency. The “displaying” does nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and output or storing the data.  See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of displaying information representing the names of all the software applications having the first dependency amount to gathering data and/or outputting data which cannot provide an inventive concept. The claim is not patent eligible.
Claims 9 and 20 recite for the second group of the plurality of software applications: identifying names of software applications in the second group having the first dependency by using at least source code repositories; displaying information representing the names of the software applications in the second group having the first dependency; and displaying an option to change the identification of the software applications in the second group having the first dependency from the second group where they are not subject to currency management to the first group where they are subject to currency management.
The limitation of for the second group of the plurality of software applications: identifying names of software applications in the second group having the first dependency by using at least source code repositories, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper. For example, “identifying” in the context of this claim encompasses the user manually identifying names of software applications in the second group having the first dependency by using at least source code repositories. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claims recites additional elements – displaying information representing the names of the software applications in the second group having the first dependency; and 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of displaying information representing the names of the software applications in the second group having the first dependency; and displaying an option to change the identification of the software applications in the second group having the first dependency from the second group where they are not subject to currency management to the first group where they are subject to currency management amount to gathering data and/or outputting data which cannot provide an inventive concept. The claim is not patent eligible.
Claim 10 recites for the second group of the plurality of software applications: identifying names of software applications in the second group having the first dependency by using at least metadata associated with the software applications in the second group; displaying information representing the names of the software 
The limitation of for the second group of the plurality of software applications: identifying names of software applications in the second group having the first dependency by using at least metadata associated with the software applications in the second group, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper. For example, “identifying” in the context of this claim encompasses the user manually identifying names of software applications in the second group having the first dependency by using at least metadata associated with the software applications in the second group. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claims recites additional elements – displaying information representing the names of the software applications in the second group having the first dependency; and displaying an option to change the identification of the software applications in the second group having the first dependency from the second group where they are not 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of displaying information representing the names of the software applications in the second group having the first dependency; and displaying an option to change the identification of the software applications in the second group having the first dependency from the second group where they are not subject to currency management to the first group where they are subject to currency management amount to gathering data and/or outputting data which cannot provide an inventive concept. The claim is not patent eligible.
Claim 11 recites for a second software application that is not in either the first group or the second group: identifying third dependencies of the second software application by using at least a source code repository corresponding to the second software application; determining that the first dependency corresponds to one of the third dependencies; and displaying information representing the third dependencies and respective versions.

This judicial exception is not integrated into a practical application.  In particular, the claims recites additional elements – displaying information representing the third dependencies and respective versions. The “displaying” does nothing more than add 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of displaying information representing the third dependencies and respective versions amount to gathering data and/or outputting data which cannot provide an inventive concept. The claim is not patent eligible.

Response to Arguments
Applicant's arguments filed November 22, 2021 have been fully considered but they are not persuasive.

In the Remarks, Application argues:
	The Office Action rejects claims 1-20 under 35 U.S.C. 101 because the claimed invention is allegedly directed to an abstract idea without significantly more. The Examiner argues that under the broadest reasonable interpretation, the claims cover performance in the mind and/or with the aid of pen and paper, and as such fall with the “mental processes” grouping of abstract ideas. (OA at pgs. 3-5). The Examiner further 

Examiner’s Response:
	The Examiner respectfully disagrees. As stated in the Non-Final Office Action
dated August 31, 2021, it is the Examiner’s position that the proposed solution is not
integrated into a practical application but an ‘abstract idea’ for which computers are
invoked merely as a tool. The applicant's invention generally relates to managing software application currency/versions which can be performed using manual or automated techniques. A developer/programmer could perform the “identifying” and “determining” steps manually (i.e. in the human mind and/or by a human using a pen and paper). The computer in this case is merely invoked as a tool to perform the managing of the software application currency/version. 
	Therefore, for at least the reasons set forth above, the rejection made under 35 U.S.C. §101 with respect to claims 1, 3-12 and 14-20 are proper and thus, maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708. The examiner can normally be reached Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LU/
Lanny UngExaminer, Art Unit 2191                                                                                                                                                                                                        December 7, 2021

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191